--------------------------------------------------------------------------------

Exhibit (10)(iii)28
 
EMPLOYMENT AGREEMENT


AGREEMENT by and between CH Energy Group Inc. ("Energy Group"), a New York
corporation, and James P. Laurito (the "Executive"), dated as of the 16th day of
November, 2009.


The Board of Directors of Energy Group (the "Board") has determined that it is
in the best interests of Energy Group and its shareholders to assure that Energy
Group will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
Energy Group.  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive's full attention and dedication to Energy Group currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other
corporations.  Therefore, in order to accomplish these objectives, the Board has
caused Energy Group to enter into this Agreement with the Executive.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.              This Employment Agreement shall be between Energy Group and the
Executive named above for all periods during which the Executive serves in the
capacity as an officer of Energy Group or any of its affiliated companies.


2.              Certain Definitions.


(a)            As used in this Agreement, "Energy Group" shall mean CH Energy
Group, Inc. as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.


(b)            As used in this Agreement, the term "affiliated companies" shall
include any company controlled by, controlling or under common control with
Energy Group.


(c)            "Effective Date" means the first date during the Change of
Control Period (as defined in Section 2(d)) on which a Change of Control
occurs.  Notwithstanding anything in this Agreement to the contrary, if (i) the
Executive's employment with Energy Group is terminated by Energy Group, (ii) the
Date of Termination is prior to the date on which a Change of Control occurs,
and (iii) it is reasonably demonstrated by the Executive that such termination
of employment (A) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (B) otherwise arose in
connection with or anticipation of a Change of Control, then for all purposes of
this Agreement, the "Effective Date" means the date immediately prior to such
Date of Termination, and the Executive shall be entitled to all payments and
benefits under this Agreement as though the Executive had been terminated
without Cause (as defined herein) during the Employment Period.

 
 

--------------------------------------------------------------------------------

 

(d)            The "Change of Control Period" shall mean the period commencing
on the date hereof and ending on the following July 31, which July 31 and each
annual anniversary thereof shall be hereinafter referred to as the "Renewal
Date".  Unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate one year from such Renewal
Date.  Notwithstanding the foregoing, this Agreement may be terminated by either
the Executive or Energy Group or any of its affiliated companies at any time
prior to the Effective Date by providing 60 days’ written notice to the other
party, in which case the Executive shall have no further rights under this
Agreement; provided, that such a notice shall be null and void if it is
reasonably demonstrated by the Executive that such notice was given (i) at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise in connection with or anticipation of a
Change of Control.


(e)            The "Multiple" shall mean (i) three if the Executive's Date of
Termination (as defined herein) occurs on or prior to the first anniversary of
the Effective Date, (ii) two if the Executive's Date of Termination occurs after
the first anniversary of the Effective Date but on or prior to the second
anniversary of the Effective Date, and (iii) one if the Executive's Date of
Termination occurs after the second anniversary of the Effective Date but on or
prior to the third anniversary of the Effective Date. 


3.              Change of Control.  For the purpose of this Agreement, a "Change
of Control" shall mean:


(a)            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (x) the then outstanding shares of common stock of Energy Group (the
"Outstanding Energy Group Common Stock") or (y) the combined voting power of the
then outstanding voting securities of Energy Group entitled to vote generally in
the election of directors (the "Outstanding Energy Group Voting Securities");
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control:  (i) any acquisition
directly from Energy Group, (ii) any acquisition by Energy Group, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Energy Group or its affiliated companies or (iv) any acquisition
by any corporation pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subsection (c) of this Section 3; or


(b)            Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by Energy Group's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 
2

--------------------------------------------------------------------------------

 

(c)            Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of Energy Group
(a "Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Energy Group Common
Stock and Outstanding Energy Group Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Energy Group or all or
substantially all of Energy Group's assets either directly or through one or
more of its affiliated companies) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Common Stock and Outstanding Energy Group Voting Securities, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of Energy Group or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business combination; or


(d)            Approval by the shareholders of Energy Group of a complete
liquidation or dissolution of Energy Group.


4.              Employment Period.  Energy Group hereby agrees to continue, or
cause to be continued, the Executive in its employ, or in the employ of any of
its affiliated companies, and the Executive hereby agrees to remain in the
employ of Energy Group or any of its affiliated companies subject to the terms
and conditions of this Agreement, for the period commencing on the Effective
Date and ending on the third anniversary of such date (the "Employment Period").


5.              Terms of Employment.


(a)            Position and Duties.


(i)             During the Employment Period, the Executive's authority, duties
and responsibilities shall, in the aggregate, be at least commensurate in all
material respects with the most significant of those exercised and assigned at
any time during the 120-day period immediately preceding the Effective Date, and
neither a reduced scope of the Executive's responsibilities resulting from the
fact that the Change of Control has created a larger organization, nor a change
in the Executive's position (including status, offices, titles and reporting
requirements) shall be the sole basis for determining whether the requirements
of this Section 5(a)(i) are met.

 
3

--------------------------------------------------------------------------------

 

(ii)            During the Employment Period, the Executive's services shall be
performed at the location where the Executive was employed immediately preceding
the Effective Date or any office or location less than 50 miles from such
location.


(iii)           During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of Energy Group or any of its affiliated companies and, to
the extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive's reasonable best efforts to perform faithfully
and efficiently such responsibilities.  During the Employment Period it shall
not be a violation of this Agreement for the Executive to serve on civic or
charitable boards or committees, so long as such activities do not significantly
interfere with the performance of the Executive's responsibilities as an
employee of Energy Group or any of its affiliated companies in accordance with
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to Energy Group or any of its affiliated companies.


(b)            Compensation.

 
(i)             Base Salary.  During the Employment Period, the Executive shall
receive an annual base salary ("Annual Base Salary"), which shall be paid at a
monthly rate, at least equal to twelve times the highest monthly base salary
paid or payable, including any base salary which has been earned but deferred,
to the Executive by Energy Group or any of its affiliated companies in respect
of the twelve-month period immediately preceding the month in which the
Effective Date occurs.  During the Employment Period, the Annual Base Salary
shall be reviewed no more than 12 months after the last salary increase awarded
to the Executive prior to the Effective Date and thereafter at least
annually.  Any increase in Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement.  Annual Base Salary
shall not be reduced after any such increase and the term Annual Base Salary as
used in this Agreement shall refer to Annual Base Salary as so increased.


(ii)            Annual Bonus.  In addition to Annual Base Salary, the Executive
shall be awarded, for each fiscal year ending during the Employment Period, an
annual bonus (the "Annual Bonus") in cash at least equal to the average of the
bonuses payable under Energy Group's Executive Annual Incentive Plan, if
applicable, or any comparable annual bonus under any predecessor or successor
plan, for the last three full fiscal years prior to the Effective Date, or if
the Executive was eligible to earn such a bonus for less than the last three
full fiscal years, for the fiscal years during which the Executive was eligible
to earn such a bonus immediately prior to the Effective Date (annualized in the
event that the Executive was not employed by Energy Group or its affiliated
companies (or was not eligible to earn such a bonus) for the whole of each such
fiscal year) (the "Average Annual Bonus").   If the Executive was not eligible
to earn such an annual bonus for any fiscal year ending on or before the
Effective Date, then the Average Annual Bonus shall be deemed to equal the
Executive's target annual bonus as in effect immediately prior to the Effective
Date.  Each such Annual Bonus shall be paid no later than two and one-half
months after the end of the fiscal year next following the fiscal year for which
the Annual Bonus is awarded.

 
4

--------------------------------------------------------------------------------

 

(iii)           Incentive, Savings and Retirement Plans.  During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of Energy Group or its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by Energy Group or its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of Energy Group or its affiliated companies.


(iv)           Welfare Benefit Plans.  During the Employment Period, the
Executive and/or the Executive's family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by Energy Group or its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of Energy Group or its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of Energy Group or its affiliated
companies.


(v)            Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of Energy Group or any of its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of Energy Group or any
of its affiliated companies.


(vi)           Fringe Benefits.  During the Employment Period, the Executive
shall be entitled to fringe benefits, including, without limitation, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of Energy Group or any of its
affiliated companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of Energy Group or any of its affiliated companies.

 
5

--------------------------------------------------------------------------------

 

(vii)          Vacation.  During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of Energy Group or any of its affiliated companies as in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
Energy Group or any of its affiliated companies.


(viii)         Certain Exclusions.  In determining the benefits provided in
subclauses (i) through and including (viii) of this paragraph (b), there shall
be excluded from consideration any such benefits provided by any of the
affiliated companies during the measuring periods, if any, referred to in such
subclauses if Energy Group has elected not to enter into Employment Agreements
(of this Type) with executives of such affiliated companies.


6.              Termination of Employment.


(a)            Death or Disability.  The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period.  If
Energy Group or any of its affiliated companies determines in good faith that
the Disability of the Executive has occurred during the Employment Period
(pursuant to the definition of Disability set forth below), it may give to the
Executive written notice in accordance with Section 16(b) of this Agreement of
its intention to terminate the Executive's employment; provided that such notice
is provided no later than 9 months following the Executive's first day of
Disability.  In such event, the Executive's employment with Energy Group or any
of its affiliated companies shall terminate effective on the 30th day after
receipt of such notice by the Executive (the "Disability Effective Date"),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive's duties.  For purposes
of this Agreement, "Disability" shall mean the absence of the Executive from the
Executive's duties with Energy Group or any of its affiliated companies on a
full-time basis for at least 180 consecutive business days as a result of any
medically determinable physical or mental impairment resulting in the
Executive's inability to perform the duties of his position or any substantially
similar position, where such impairment can be expected to result in death or
can be expected to last for a continuous period of not less than six
months.   The determination of Disability shall be made by a physician selected
by Energy Group or its insurers and acceptable to the Executive or the
Executive's legal representative.


(b)            Cause.  The Executive's employment during the Employment Period
may be terminated for Cause.  For purposes of this Agreement, "Cause" shall
mean:


(i)             the willful and continued failure of the Executive to perform
substantially the Executive's duties with Energy Group or any of its affiliated
companies (other than any such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Executive by the Board or the Chief Executive Officer of Energy
Group which specifically identifies the manner in which the Board or Chief
Executive Officer believes that the Executive has not substantially performed
the Executive's duties;

 
6

--------------------------------------------------------------------------------

 

(ii)            the willful engaging by the Executive in illegal conduct or
gross misconduct which is materially and demonstrably injurious to Energy Group
or any of its affiliated companies;


(iii)           the repeated use of alcohol by the Executive that materially
interferes with Executive’s duties, use of illegal drugs by the Executive, or a
violation by the Executive of the drug and/or alcohol policies of Energy Group
or any of its affiliated companies;


(iv)           a conviction, guilty plea or plea of nolo contendere of the
Executive for any crime involving moral turpitude or for any felony;


(v)            a breach by the Executive of his fiduciary duties of loyalty or
care to Energy Group or any of its affiliated companies or a material violation
of the Code of Business Conduct and Ethics, or similar policies, of Energy Group
or any of its affiliated companies; or


(vi)           the breach by the Executive of the confidentiality provision set
forth in Section 11(a) hereof.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of Energy Group or any
of its affiliated companies.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a senior officer of Energy Group
or any of its affiliated companies based upon the advice of counsel for Energy
Group shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of Energy Group or any of its
affiliated companies.  The cessation of employment of the Executive shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in subparagraph
(i) through and including (vi) above, and specifying the particulars thereof in
detail.


(c)            Good Reason.  The Executive's employment may be terminated by the
Executive for Good Reason.  For purposes of this Agreement, "Good Reason" shall
mean:


(i)             any material reduction in the Executive's authority, duties or
responsibilities that is not permitted by Section 5(a)(i) of this Agreement,
without the Executive's written consent, excluding for this purpose an action
not taken in bad faith and which is remedied by Energy Group or any of its
affiliated companies promptly after receipt of notice thereof given by the
Executive;

 
7

--------------------------------------------------------------------------------

 

(ii)            any failure by Energy Group or any of its affiliated companies
to comply with any of the provisions of Section 5(b) of this Agreement, other
than a failure not occurring in bad faith and which is remedied by Energy Group
or any of its affiliated companies promptly after receipt of notice thereof
given by the Executive;


(iii)           Energy Group or any of its affiliated companies requiring the
Executive to be based at any office or location other than as provided in
Section 5(a)(ii) of this Agreement;


(iv)           any purported termination by Energy Group or any of its
affiliated companies of the Executive's employment otherwise than as expressly
permitted by this Agreement; or


(v)            any failure by Energy Group or any of its affiliated companies to
comply with and satisfy Section 12(c) of this Agreement.


For purposes of this Section 6(c), any claim by the Executive that Good Reason
exists shall be presumed to be correct unless Energy Group establishes by clear
and convincing evidence that Good Reason does not exist.


(d)            Notice of Termination.  Any termination by Energy Group or any of
its affiliated companies for Cause, or by the Executive for Good Reason, shall
be communicated by Notice of Termination to the other party hereto given in
accordance with Section 16(b) of this Agreement.  For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty days after the giving
of such notice).  The failure by the Executive or Energy Group or any of its
affiliated companies to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or Energy Group or any of its affiliated
companies, respectively, hereunder or preclude the Executive or Energy Group or
any of its affiliated companies, respectively, from asserting such fact or
circumstance in enforcing the Executive's or Energy Group's or any of its
affiliated company's rights hereunder.


(e)            Date of Termination.  "Date of Termination" means (i) if the
Executive's employment is terminated by Energy Group or any of its affiliated
companies for Cause, or by the Executive for Good Reason, the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be, (ii) if the Executive's employment is terminated by Energy Group or any of
its affiliated companies other than for Cause or Disability, the Date of
Termination shall be the date on which Energy Group or any of its affiliated
companies notifies the Executive of such termination and (iii) if the
Executive's employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.  Energy Group and the Executive shall take
all steps necessary (including with regard to any post-termination services by
the Executive) to ensure that any termination described in this Section 6(e)
constitutes a “separation from service” within the meaning of Section 409A of
the Code, and the date on which such separation from service takes place shall
be the “Date of Termination.”

 
8

--------------------------------------------------------------------------------

 

7.              Obligations of Energy Group and its Affiliated Companies upon
Termination.
 
(a)           Good Reason; Other Than for Cause, Death or Disability.  If,
during the Employment Period, Energy Group or any of its affiliated companies
shall terminate the Executive's employment other than for Cause or Disability or
the Executive shall terminate employment for Good Reason:


(i)             Energy Group shall pay, or cause to be paid, to the Executive in
a lump sum in cash the sum of:  (A) the Executive's Annual Base Salary through
the Date of Termination to the extent not theretofore paid, (B) the product of
(x) the Average Annual Bonus and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of which is 365 and (C) any accrued vacation pay, in each case
to the extent not theretofore paid (the sum of the amounts described in clauses
(A), (B), and (C) shall be hereinafter referred to as the "Accrued
Obligations").  The amounts described in clauses (A) and (C) shall be paid
within 30 days after the Date of Termination.  The amounts described in clause
(B) shall be paid within the 30-day period commencing on the 60th day following
the Date of Termination, or such later date set forth in Section 17(a).


(ii)            Energy Group shall pay, or cause to be paid, to the Executive in
twelve (12) equal monthly installments, the product of (1) the Multiple and (2)
the sum of (x) the Executive's Annual Base Salary and (y) the Average Annual
Bonus.  The first installment shall commence within the 30 day period commencing
on the 60th day following the Date of Termination, or such later date set forth
in Section 17(a).


(iii)           For a number of years after the Executive's Date of Termination
equal to the Multiple, or such longer period as may be provided by the terms of
the appropriate plan, program, practice or policy, Energy Group or any of its
affiliated companies shall continue benefits to the Executive and/or the
Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 5(b)(iv) of this Agreement if the Executive's employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of Energy Group or any of
its affiliated companies and their families, provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of
eligibility.  For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until the expiration of a number of years after the Date
of Termination equal to the Multiple and to have retired on the last day of such
period.  The continued benefits described in this Section 7(a)(iii) that are
taxable benefits (and that are not disability pay or death benefit plans within
the meaning of Section 409A of the Code) are intended to comply, to the maximum
extent possible, with the exception to Section 409A of the Code set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations.  To the extent that any
of those benefits either do not qualify for that exception, or are provided
beyond the applicable time periods set forth in Section 1.409A-1(b)(9)(v) of the
Treasury Regulations, then they shall be subject to the following additional
rules: (A) any reimbursement of eligible expenses shall be paid within 10
calendar days following Executive's written request for reimbursement, or such
later date set forth in Section 17(a);  provided that the Executive provides
written notice no later than 15 calendar days prior to the last day of the
calendar year following the calendar year in which the expense was incurred; (B)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, during any other calendar
year; and (C) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 
9

--------------------------------------------------------------------------------

 

(iv)           Energy Group or any of its affiliated companies shall, at its
sole expense as incurred, provide the Executive with outplacement services from
a recognized outplacement service provider, the scope of which shall be selected
by the Executive in his sole discretion; provided that (i) the cost to Energy
Group shall not exceed $30,000, and (ii) in no event shall the outplacement
services be provided beyond the end of the second calendar year after the
calendar year in which the Date of Termination occurs.


(v)            To the extent not theretofore paid or provided, Energy Group or
any of its affiliated companies shall timely pay or provide to the Executive any
other amounts or benefits required to be paid or provided or which the Executive
is eligible to receive under any plan, program, policy or practice or contract
or agreement of Energy Group or any of its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the "Other Benefits").


Notwithstanding the foregoing, except with respect to payments and benefits
under Sections 7(a)(i)(A), 7(a)(i)(C) and 7(a)(v), all payments and benefits
shall cease in the event Executive breaches any of his obligations under Section
11 hereof.


(b)            Death.  If the Executive's employment is terminated by reason of
the Executive's death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive's legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits.  Accrued Obligations shall be
paid to the Executive's estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination.  With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 7(b)
shall include, without limitation, and the Executive's estate and/or
beneficiaries shall be entitled to receive, benefits at least equal to the most
favorable benefits provided by Energy Group or any of its affiliated companies
to the estates and beneficiaries of peer executives of Energy Group and any such
affiliated companies under such plans, programs, practices and policies relating
to death benefits, if any, as in effect with respect to other peer executives
and their beneficiaries at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive's estate
and/or the Executive's beneficiaries, as in effect on the date of the
Executive's death with respect to other peer executives of Energy Group or any
of its affiliated companies and their beneficiaries.

 
10

--------------------------------------------------------------------------------

 

(c)            Disability.  If the Executive's employment is terminated by
reason of the Executive's Disability during the Employment Period, this
Agreement shall terminate as of the Disability Effective Date, without further
obligations to the Executive, other than for payment of Accrued Obligations and
the timely payment or provision of Other Benefits.  Accrued Obligations shall be
paid to the Executive in a lump sum in cash at the same time as set forth in
Section 7(a)(i).  With respect to the provision of Other Benefits, the term
Other Benefits as utilized in this Section 7(c) shall include, and the Executive
shall be entitled after the Disability Effective Date to receive, disability and
other benefits at least equal to the most favorable of those generally provided
by Energy Group or any of its affiliated companies to disabled executives and/or
their families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
peer executives and their families at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive's family, as in effect at any time thereafter generally
with respect to other peer executives of Energy Group or any of its affiliated
companies and their families.


(d)            Cause; Other than for Good Reason.  If the Executive's employment
shall be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) his Annual Base Salary through the Date of
Termination, and (y) Other Benefits, in each case to the extent theretofore
unpaid.  If the Executive voluntarily terminates employment during the
Employment Period, excluding a termination for Good Reason, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations and the timely payment or provision of Other Benefits.  In such
case, all Accrued Obligations shall be paid to the Executive in a lump sum in
cash at the same time as set forth in Section 7(a)(i).


8.              Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Executive's continuing or future participation in any plan,
program, policy or practice provided by Energy Group or any of its affiliated
companies and for which the Executive may qualify, nor, subject to Section
16(f), shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with Energy Group or any of
its affiliated companies.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with Energy Group or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.


 
11

--------------------------------------------------------------------------------

 
 
9.              Full Settlement.
 
(a)            Except as otherwise provided in Section 7(a) hereof, Energy
Group's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
Energy Group or any of its affiliated companies may have against the Executive
or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.


(b)            Except as otherwise provided in this Section 9 or Section 11 of
this Agreement, Energy Group agrees to pay as incurred (within 10 calendar days
following Energy Group's receipt of an invoice from the Executive), to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur at any time from the date of this Agreement through the
Executive's remaining lifetime or, if longer, through the 20th anniversary of
the date of the Change of Control, including the legal fees and expenses of any
arbitration proceeding, as a result of any contest (regardless of the outcome
thereof) by Energy Group or any of its affiliated companies, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code; provided, that
the Executive shall have submitted an invoice for such fees and expenses at
least 15 calendar days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred.  Notwithstanding
the foregoing, Energy Group shall not be obligated to pay any legal fees or
expenses incurred by the Executive in any contest in which the trier of fact
determines that the Executive’s position was frivolous or maintained in bad
faith.  The amount of such legal fees and expenses that Energy Group is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that Energy Group is obligated to pay in any other calendar year, and
the Executive’s right to have Energy Group pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.  Energy Group's obligation
to pay Executive's eligible legal fees and expenses under this Section 9(b)
shall not be conditioned upon Executive's termination of employment.


10.            Certain Additional Payments by Energy Group or its Affiliated
Companies.


(a)            Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by Energy Group or any of its affiliated companies to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
10) (a "Payment") would be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties are incurred by the Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), then
the Executive shall be entitled to receive an additional payment (a "Gross-Up
Payment") in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.  Notwithstanding the foregoing provisions of this
Section 10(a), if it shall be determined that the Executive is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount (the "Reduced Amount") that could be paid to the Executive such that the
receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Executive and the Payments, in the aggregate, shall
be reduced to the Reduced Amount.  If a reduction in Payments is necessary
pursuant to the immediately preceding sentence, then the reduction shall occur
in the following order:  (i) cash payments; (ii) cancellation of accelerated
vesting of performance-based equity awards (based on the reverse order of the
date of grant); (iii) cancellation of accelerated vesting of other equity awards
(based on the reverse order of the date of grant); (iv) reduction in retirement
benefits under the Supplemental Executive Retirement Plan; and (v) reduction of
welfare benefits.  Energy Group's obligation to make Gross-Up Payments under
this Section 10 shall not be conditioned upon Executive's termination of
employment.

 
12

--------------------------------------------------------------------------------

 

(b)            Subject to the provisions of Section 10(c), all determinations
required to be made under this Section 10, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment, whether and in what
amount any Payments are to be reduced pursuant to the second sentence of Section
10(a), and the assumptions to be utilized in arriving at such determination,
shall be made by a major accounting firm with expertise in such matters
designated by the Executive (the "Accounting Firm") which shall provide detailed
supporting calculations both to Energy Group and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by Energy Group. Any determination
by the Accounting Firm shall be binding upon Energy Group and the Executive.  As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by Energy Group
should have been made ("Underpayment"), consistent with the calculations
required to be made hereunder.  In the event that Energy Group exhausts its
remedies pursuant to Section 10(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid, or caused to be paid, by Energy Group to or for the benefit of
the Executive, as provided in Section 10(e).

 
(c)            The Executive shall notify Energy Group in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by Energy Group of the Gross-Up Payment.  Such notification shall be given as
soon as practicable but no later than ten business days after the Executive is
informed in writing of such claim and shall apprise Energy Group of the nature
of such claim and the date on which such claim is requested to be paid.  The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to Energy Group (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If Energy Group notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

 
13

--------------------------------------------------------------------------------

 

(i)             give Energy Group any information reasonably requested by Energy
Group relating to such claim,


(ii)            take such action in connection with contesting such claim as
Energy Group shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by Energy Group,


(iii)           cooperate with Energy Group in good faith in order effectively
to contest such claim, and


(iv)           permit Energy Group to participate in any proceedings relating to
such claim;


provided, however, that Energy Group shall bear and pay, or cause to be paid,
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses as provided in Section
10(e).  Without limitation on the foregoing provisions of this Section 10(c),
Energy Group shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as Energy Group shall determine; provided, however, that if
Energy Group directs the Executive to pay such claim and sue for a refund,
Energy Group shall advance, or cause to be advanced, the amount of such payment
to the Executive, on an interest-free basis and shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance,
as provided in Section 10(e); and further provided that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, Energy Group's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.


(d)            If, after the receipt by the Executive of an amount advanced, or
caused to be advanced, by Energy Group pursuant to Section 10(c), the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to Energy Group's complying with the requirements of Section
10(c)) promptly pay to Energy Group the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the receipt by the Executive of an amount advanced, or caused to be advanced, by
Energy Group pursuant to Section 10(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and
Energy Group does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 
14

--------------------------------------------------------------------------------

 

(e)            Any Gross-Up Payment shall be paid by Energy Group within 5
calendar  days of receipt of the Accounting Firm's determination as described in
this Section 10, or such later date as provided in Section 17(a), provided that
Executive submits written notice of a Payment no later than 30 calendar days
prior to the end of the calendar year next following the calendar year in which
the Excise Tax on a Payment is remitted to the Internal Revenue Service or any
other applicable taxing authority.   The Gross-Up Payment, if any, shall be paid
to the Executive; provided that Energy Group, in its sole discretion, may
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.   Any
reimbursement or payment by Energy Group of expenses incurred by the Executive
in connection with a tax audit or litigation relating to the Excise Tax, as
provided for in this Section 10, shall be paid within 5 calendar days of written
request by the Executive, or such later date as provided in Section 17(a),
provided that Executive submits the written request no later than 30 calendar
days prior to the end of the calendar year following the calendar year in which
the Excise Taxes that are subject to the audit or litigation are remitted to the
Internal Revenue Service or any other applicable taxing authority, or where as a
result of the audit or litigation, no Excise Taxes are remitted, the end of the
calendar year next following the calendar year in which the audit is completed
or there is a final and nonappealable settlement or other resolution of the
litigation.


(f)             All fees and expenses of the Accounting Firm for services
performed pursuant to this Section 10 at any time from the date of this
Agreement through the Executive's remaining lifetime or, if longer, through the
20th anniversary of the date of the Change of Control, shall be borne solely by
Energy Group.  Energy Group shall pay such fees and expenses not later than the
end of the calendar year following the calendar year in which the related work
is performed or the expenses are incurred by the Accounting Firm, subject to
Section 17(a). The amount of such fees and expenses that Energy Group is
obligated to pay in any given calendar year shall not affect the fees and
expenses that Energy Group is obligated to pay in any other calendar year, and
the Executive's right to have Energy Group pay such fees and expenses may not be
liquidated or exchanged for any other benefit.


11.            Restrictive Covenants.


(a)            The Executive shall hold in a fiduciary capacity for the benefit
of Energy Group or any of its affiliated companies all secret or confidential
information, knowledge or data relating to Energy Group or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive's employment by Energy Group or any of its
affiliated companies and which shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement).  The Executive hereby covenants and agrees that during the
Employment Period and thereafter, the Executive shall not, without the prior
written consent of Energy Group, communicate or divulge any such information,
knowledge or data to anyone other than Energy Group and those designated by
it.  Notwithstanding the foregoing, the Executive or his representatives may
disclose any such information if such disclosure is compelled by subpoena or
other legal process, provided that if the Executive is so compelled, he shall
provide Energy Group prompt written notice of such subpoena or legal process in
order to permit Energy Group to seek appropriate protective orders.  The
Executive agrees to contact Energy Group for written clarification if the
Executive has any question regarding what information, knowledge or data would
be considered by Energy Group to be confidential and subject to this
provision.  The Executive's obligations under this Section 11(a) are in addition
to, and not in limitation of or preemption of, all other obligations of
confidentiality which the Executive may have to Energy Group or any of its
affiliated companies under general legal or equitable principles, and federal,
state or local law.

 
15

--------------------------------------------------------------------------------

 

(b)            The Executive agrees that for a period of one year after his Date
of Termination he will not, directly or indirectly, induce, attempt to induce,
or assist others in inducing or attempting to induce, any employee of Energy
Group or any of its affiliated companies to terminate such person’s employment
relationship with Energy Group or any of its affiliated companies.


(c)            The Executive acknowledges and agrees that any breach or
threatened breach of this Section 11 by him will cause injury to Energy Group
and its affiliated companies for which money damages alone will not provide an
adequate remedy; that if he commits or threatens to commit any such breach,
Energy Group or any of its affiliated companies should have the right to have
the provisions of this Section 11 specifically enforced by any court having
jurisdiction.  The Executive agrees that he will not assert in any such
enforcement action that Energy Group or any of its affiliated companies have an
adequate remedy in damages; and that such rights and remedies will be in
addition to and not in lieu of any other rights or remedies available to Energy
Group or any of its affiliated companies at law or in equity.  The Executive
agrees that if any court determines that he has breached this Section 11, he
shall be liable to and will pay Energy Group its reasonable legal fees and
expenses incurred in connection with such proceedings, including appeals
therefrom, and Energy Group shall not be obligated to reimburse the Executive
for the legal fees and expenses incurred by the Executive in connection with
such proceedings, including appeals therefrom.  In addition, while the duration
of the covenants contained in this Section 11 will be determined generally in
accordance with their terms, if the Executive violates any of these covenants,
he agrees to an extension of such covenant on the same terms and conditions for
an additional period of time equal to the time that elapses from the
commencement of such violation to the later of (i) the termination of such
violation or (ii) the final resolution of any litigation stemming from such
violation.


(d)            If any covenant contained in this Section 11, or any portion of
such covenant, is found by a court of competent jurisdiction to be invalid or
unenforceable for any reason, the Executive hereby authorizes and requests such
court to exercise its discretion to reform such covenant to the end that he will
be subject to covenants that are reasonable under the circumstances and
enforceable by Energy Group or any of its affiliated companies.  In any event,
if any provision is found to be unenforceable for any reason, such provision
shall remain in force and effect to the maximum extent allowable, all
non-affected provisions shall remain fully valid and enforceable, and such
finding shall in no way affect the subsequent enforceability of any such
provision against a different employee of Energy Group.

 
16

--------------------------------------------------------------------------------

 

(e)            The Executive agrees that the promises and obligations made by
Energy Group in this Agreement (specifically including, but not limited to, the
payments and benefits provided for under Section 7(a) hereof (other than
payments and benefits under Sections 7(a)(i)(A), 7(a)(i)(C) and 7(a)(v))
constitute sufficient consideration for the covenants contained in this Section
11.  The Executive further acknowledges that it is not Energy Group’s intention
to interfere in any way with his employment opportunities, except in such
situations where the same conflict with the legitimate business interests of
Energy Group or any of its affiliated companies.  The Executive agrees that he
will notify Energy Group in writing if he has, or reasonably should have, any
questions regarding the applicability of this Section 11.


12.            Successors.


(a)            This Agreement is personal to the Executive and without the prior
written consent of Energy Group shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.


(b)            This Agreement shall inure to the benefit of and be binding upon
Energy Group and its successors and assigns.


(c)            Energy Group will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Energy Group to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that Energy Group would be required to perform it if no such succession
had taken place.


13.            Early Termination.  This agreement shall terminate as of the date
Executive becomes employed by any of the affiliated companies to which Energy
Group has elected not to enter into employment agreements (of this Type) with
executives of such affiliated companies; provided such employment becomes
effective prior to a Change of Control.


14.            Arbitration.  Except as otherwise provided herein, any dispute,
controversy or claim between the parties arising out of or relating to this
Agreement (or any subsequent amendments thereof or waivers thereto)
(hereinafter, a "Claim" or "Claims") shall be submitted to final and binding
arbitration.  Claims which are subject to this section include, but are not
limited to, the following: (i) claims relating to this Agreement’s existence,
enforceability, validity, interpretation, performance or breach, (ii) claims for
compensation or benefits, and (iii) claims of wrongful or discriminatory
termination based on any federal, state or local statute, regulation, ordinance,
tort, public policy, contract or promissory estoppel theory, including any
dispute as to the cause or reason for termination.  All Claims submitted to
arbitration pursuant to this Section 14 shall be subject to the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association, effective January 1, 2004, except as hereinafter provided:

 
17

--------------------------------------------------------------------------------

 

(a)           A request to arbitrate a Claim must be made within 180 days of the
date the Claim arose;


(b)           Energy Group shall pay any and all fees and expenses of the
arbitrator;


(c)           The arbitration hearing shall be held in Poughkeepsie, New York,
unless the parties mutually agree to another location;


(d)            Each party shall exchange documents to be utilized as exhibits in
the arbitration hearing and each party shall be limited to five (5) pre-hearing
depositions of no more than ten hours each, unless the arbitrator orders
additional discovery;


(e)           The arbitrator shall be appointed in accordance with Rule 12 of
the above-referenced Rules of the American Arbitration Association, except that
if, for any reason, an arbitrator cannot be selected by the process described in
Rule 12, subparts (i) through (iii), the American Arbitration Association shall
submit the names of seven (7) additional arbitrators from its roster and the
parties shall select the arbitrator by alternately striking names with the party
requesting arbitration first striking; and


(f)            Either party shall be entitled to seek and obtain injunctive or
other appropriate equitable relief in any federal or state court having
jurisdiction in order to enforce the arbitration provisions of this Agreement;
and Energy Group shall be entitled to seek and obtain such injunctive or other
appropriate equitable relief in order to prevent (pending arbitration) any
breach of the Restrictive Covenants set forth in Section 11 of this Agreement in
any federal or state court having jurisdiction.


Subject to paragraph (f) of this Section 14, above, it is the intention of the
parties to avoid litigation in any court of any and all Claims concerning this
Agreement, or otherwise arising from the Executive’s employment with Energy
Group or its affiliate entities, and that all such claims will be subject to
this arbitration agreement.  Neither party shall commence or pursue any
litigation on any claim that is or was the subject of arbitration under this
Agreement.  Each party agrees that this agreement to arbitrate, and any award
arising out of any arbitration contemplated by this Agreement, are enforceable
under, and subject to, the Federal Arbitration Act, 11 U.S.C. § I, et
seq.   Both parties consent that judgment upon any arbitration award may be
entered in any federal or state court having jurisdiction.


15.            Release.  Notwithstanding anything contained herein to the
contrary, Energy Group shall only be obligated to make the payments or provide
any benefit under Section 7(a) hereof (other than payments and benefits under
Sections 7(a)(i)(A), 7(a)(i)(C) and 7(a)(v)) if:  (a) within the 50-day period
after the Date of Termination, the Executive executes a release, in a form
provided by Energy Group, of all current or future claims, known or unknown,
against Energy Group, its affiliated companies, its officers, directors,
shareholders, employees and agents arising on or before the date of the release,
including but not limited to all claims arising out of the Executive's
employment with Energy Group or its affiliated companies or the termination of
such employment, and (b) the Executive does not revoke the release during the
seven-day revocation period prescribed by the Age Discrimination in Employment
Act of 1967, as amended, or any similar revocation period, if
applicable.   Energy Group shall be obligated to provide such release to the
Executive promptly following the Date of Termination.

 
18

--------------------------------------------------------------------------------

 

16.            Miscellaneous.


(a)            This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.


(b)            All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:


If to the Executive:


James P. Laurito
3 Taylors Rise
Rochester, NY 14618


If to Energy Group:


CH Energy Group, Inc.
284 South Avenue
Poughkeepsie, New York  12601-4879


Attention:  Chief Executive Officer


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


(c)            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(d)            Energy Group may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


(e)            The Executive's or Energy Group's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or Energy Group may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 6(c)(i)-(v) of this Agreement, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 
19

--------------------------------------------------------------------------------

 

(f)             The Executive and Energy Group acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and Energy Group, or any of its affiliated companies, the employment of the
Executive by Energy Group or any of its affiliated companies is "at will" and,
subject to Section 2(c) hereof, the Executive's employment may be terminated at
any time prior to the Effective Date by either the Executive or Energy Group or
any of its affiliated companies, in which case the Executive shall have no
further rights under this Agreement.  From and after the Effective Date, this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.


17.            Compliance with Section 409A of the Code.


(a)            Notwithstanding anything contained in this Agreement to the
contrary, if the Executive is a "specified employee," as determined under Energy
Group's policy for determining specified employees on the Date of Termination,
then to the extent required in order to comply with Section 409A of the Code,
all payments, benefits or reimbursements paid or provided under this Agreement
that constitute a "deferral of compensation" within the meaning of Section 409A
of the Code, that are provided as a result of a "separation from service" within
the meaning of Section 409A and that would otherwise be paid or provided during
the first six months following such Date of Termination shall be accumulated
through and paid or provided (together with interest at the applicable federal
rate under Section 7872(f)(2)(A) of the Code in effect on the Date of
Termination) within 30 days after the first business day following the six month
anniversary of such Date of Termination (or, if the Executive dies during such
six-month period, within 30 days after the Executive's death).


(b)            It is intended that the payments and benefits provided under this
Agreement shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code.  This Agreement shall be construed,
administered, and governed in a manner that effects such intent, and Energy
Group shall not take any action that would be inconsistent with such
intent.  Without limiting the foregoing, the payments and benefits provided
under this Agreement may not be deferred, accelerated, extended, paid out or
modified in a manner that would result in the imposition of an additional tax
under Section 409A of the Code upon Executive.  Although Energy Group shall use
its best efforts to avoid the imposition of taxation, interest and penalties
under Section 409A of the Code, the tax treatment of the benefits provided under
this Agreement is not warranted or guaranteed.  Neither Energy Group, its
affiliates, directors, officers, employees nor its advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by the
Executive or other taxpayer as a result of the Agreement.  Any reference in this
Agreement to Section 409A of the Code will also include any proposed, temporary
or final regulations, or any other guidance, promulgated with respect to such
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Directors, Energy Group has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.





         
    James P. Laurito
                   
CH Energy Group, Inc.
                   
By
       
    Steven V. Lant
     
    Chairman of the Board, President and
     
    Chief Executive Officer
 

 
 
21

--------------------------------------------------------------------------------